DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/4/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/20 has been considered by the examiner.

Allowable Subject Matter
Claims 25-41 (renumbered 1-21) are allowed.

Claims 25-41 (renumbered 1-21) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … extracting, from the combined information signal, information specifying at least one predetermined modulation method; generating, based on the at least one predetermined modulation method, a plurality of estimated waveforms corresponding to the plurality of source signals; separating, … based on the plurality of estimated waveform.…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is DirectTV (WO 2014/159667), as disclosed in the IDS. DirectTV teaches a method for transmitting a plurality of data streams. M data streams are generated comprising K multiplexed data streams in a first entity, transmitting them to a second entity, and generating N transmitter streams. The N streams can be statistically multiplexed together. The signals are combined and transmitted uplink to a satellite by a ground station gateway. DirectTV does not explicitly teach extracting, from the combined information signal, information specifying at least one predetermined modulation method; generating, based on the at least one predetermined modulation method, a plurality of estimated waveforms corresponding to the plurality of source signals; separating, … based on the plurality of estimated waveform.

extracting, from the combined information signal, information specifying at least one predetermined modulation method; generating, based on the at least one predetermined modulation method, a plurality of estimated waveforms corresponding to the plurality of source signals; separating, … based on the plurality of estimated waveform.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469